Citation Nr: 1219691	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. SCM


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 27, 1977, to November 21, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a May 2006 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for a low back disorder.

In a December 2008 decision, the Board determined that reconsideration of the claim was required, based on receipt of additional relevant service treatment records.  38 C.F.R. § 3.156(c), and remanded the matter for further development and consideration.

The Veteran testified at personal hearings before a Veterans Law Judge in March 2008 and again in January 2012.  Transcripts of the hearings are associated with the claims file.  Each hearing, before different presiding Judges, involved the appellate issue.  A panel decision of three Veterans Law Judges is therefore required.  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  Any Judge who conducted a hearing must participate in the decision on appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran was offered the option of a third hearing, before a third Veterans law Judge, in April 2012 correspondence.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran failed to respond, and so he is presumed to not desire an additional hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran alleges that during boot camp, he fell while attempting to climb a rope, and injured his low back and right hip.  He has testified that he spent two weeks in the hospital recovering, and was then medically discharged due to the injury.  

At the January 2012 hearing, the presiding Judge indicated that he accepted as credible and competent the Veteran's testimony regarding the fall and injury.  However, upon a complete review of the claims file, serious questions arise as to the Veteran's credibility.  

The Veteran has reported both that he was hospitalized at Camp Lejeune, North Carolina, and at Balboa Naval Hospital, located in San Diego, California.  Records reflect that the Veteran spent his entire 25 day active duty period at Parris Island, South Carolina.  Complete service treatment records show no back injury, or any treatment or complaint related to back problems.  At separation, no back problem was noted, nor was any history of such reported.  The sole incident for which treatment was offered was a hyperventilation episode in November 1977.  The Veteran felt sick, and stated he did not feel like completing his training.  He complained of asthma, but made no mention of any back problems or injuries.  Within one week, the Veteran was recommended for discharge due to an immature/hysterical personality.  He was unmotivated, belligerent, and disrespectful, and was not suited for retention.  There is no mention of any back injury or problem of any kind.  The service department, through the National Personnel Records Center (NPRC), certified in December 2007 that there were no records of hospital treatment at Balboa, physical profile, physical or medical evaluation boards, or absences from training for hospitalization.

Further, post service statements and actions indicate that the Veteran's competent lay allegations are not credible.  One private doctor noted the Veteran appeared to be engaging in behavior designed to obtain additional pain medication.  In a different incident with a different doctor, the Veteran entered the office walking normally, established that he was in the correct place for his appointment, and only then displayed an exaggerated limp.

The Board cannot, therefore, accept the Veteran's reports of in-service injury as credible evidence at this time.  This means that there is insufficient evidence of record to warrant scheduling of a VA examination.  While there is evidence of a current disability, there is no competent and credible evidence of an injury in service, or of the reasonable possibility of such.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has, however identified potentially relevant evidence which might enable him to meet that very low threshold, in addition to providing evidence supporting allegations of continuity of symptomatology since service.  He reported at both hearings that he had been treated soon after service at either the Erlanger Hospital or the Dodson Clinic.  While records from both providers have been obtained, it is unclear if such records are complete.  Requests for records were generally limited to a specific time frame which did not include the months and years immediately after service.  While an unlimited request was submitted, it is clear that the response covered only fairly recent treatment.

Therefore further remand is required to ensure that the complete private medical records have been requested and all available records obtained.

Moreover, it is advisable under the duty to assist to also ensure that all potential sources of service records have been investigated.  Formal requests for clinical (in patient hospital) records from Balboa Naval Hospital, Camp LeJeune, and Parris Island should be made.  38 C.F.R. § 3.159.
 
If, and only if, additional information tending to corroborate the occurrence of an in-service injury is discovered, a VA examination to obtain a medical opinion would also be required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.   Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Dodson Avenue Community Health Center and for Erlanger Health Systems.

Upon receipt of such, VA must take appropriate action to contact the above providers and request complete treatment records for the period of 1977 to 1980.  If the records do not exist or are unavailable, such must be certified in writing.

The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Submit appropriate PIES requests for clinical records related to treatment of the Veteran in October and November 1977 from Balboa Naval Hospital, Camp Lejeune, and Parris Island.

3.  IF AND ONLY IF THE ABOVE DEVELOPMENT RESULTS IN EVIDENCE AND INFORMATION TENDING TO CORROBORATE ALLEGATIONS OF A FALL IN SERVICE, schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in its entirety.  The examiner must identify all current diagnoses of the low back, and must opine as to whether any current condition is at least as likely as not caused or aggravated by the alleged in-service fall from a rope when climbing.  The examiner must discuss the radiographic evidence of low back changes as of October 1990.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________		______________________
    RONALD W. SCHOLZ	                                                     S. L. KENNEDY
    Veterans Law Judge 	                                                        Veterans Law Judge
Board of Veterans' Appeals 		Board of Veterans' Appeals



_________________________________________________
L. HOWELL
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



